 34DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 74, Denver Newspaper Guild and The DenverPublishing Company, Inc. (Rocky Mountain News)and Denver Mailer'sUnion,Number8.Case 27-CD-140September14, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, KENNEDY, AND PENELLOThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by the Employer, The DenverPublishing Company, Inc., alleging that Local 74,Denver Newspaper Guild, had violated Section8(b)(4)(D) of the Act. A hearing was held May 30,1972, before Hearing Officer Albert A. Metz. All par-ties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-exam-ine witnesses,and to adduce evidence bearing on theissues.Thereafter, all parties filed briefs in support oftheir respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the hearing officer made at thehearing are free from prejudicial error. They are here-by affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I.THE BUSINESS OF THE EMPLOYERIIITHE DISPUTEA. BackgroundIn June 1971 the Employer started an experi-mental program using computers to prepare addresslabels for newspaper bundles and individual papers.The experimental program, limited to the Sunday co-mic section, was assigned to the Guild with the per-mission of the Mailers. In July the Employer notifiedthe Mailers that it intended to extend the system to thecomplete daily and Sunday papers and the Mailersasserted the work was its and requested arbitration ofthe assignment under its contract. The Employer in-formed the Guild that the Mailers had requested arbi-tration, and that the Guild would not be representedat the arbitration. Thereafter, the Guild wrote theEmployer that any move to assign Guild work to an-other union would violate its contract and might re-sult in a work stoppage.Before the introduction of the computer system,Guild employees had prepared all labels on a contin-uous roll of paper, using an addressograph machine.The roll was placed in a Dick machine to apply glueby Mailers, who then separated the labels manuallyand glued them to sheets of kraft paper which wereattached to bundles or individual newspapers. Anylastminute changes were made manually by theMailers. Under the present system, Guild employeescomputer print the labels on large sheets of paper,separate the bundle labels on a "bursting" machine,and make any changes on the computer. The bundlelabels are still affixed to the papers by the Mailers; nogluing is required. Although printed by the computer,labels for individual newspapers are otherwise pro-cessed as before by Mailers.The Denver Publishing Company, Inc., pub-lishesRocky Mountain News, a daily and Sundaynewspaper in Denver, and is a member of the ScrippsHoward Newspapers chain. The Employer is a mem-ber of, or subscribes to, interstate news services, pub-lishesnationallysyndicated features,advertisesnationally sold products, and has an annual grossvolume of business in excess of $200,000. We find thatthe Employer is engaged in commerce, or an industryaffecting commerce, within the meaning of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe labor organizations involved are labor or-ganizations within the meaning of Section 2(5) of theAct.B. The Work in DisputeThe work in dispute is the computer printing andmachine bursting of the labels.C. TheContentionsof thePartiesThe Mailers contends that the alleged violationof Section 8(b)(4)(D)was contrived by the Employerand the Guild to secure determination of the disputeby theBoard,that the Board should refuse to makea determination here, and that,in any event,there isno probable cause to believe Section 8(b)(4)(D) hasbeen violated. The Mailers also contends that theworkshould be assigned to employees it representssince in large part it is work which it traditionally hasdone,employees it represents are as efficient as those199 NLRB No. 7 LOCAL 74,DENVER NEWSPAPER GUILDrepresented by the Guild, little training is involved,and industry practice favors such an assignment.The Guild contends that the printing of labelshas always been done by employees it represents un-der the contract, that the computer is operated underthat contract, and that essentially all that is involvedis an addition to the work performed by its memberwho operates the computer. The Guild also contendsthat past practice, training, economy, and efficiencyfavor an award to the employees it represents.The Employer asserts that the dispute is properlybefore the Board and that the work in dispute shouldbe awarded to employees represented by the Guild onmuch the same basis as that union asserts.D. Applicability of the StatuteThe charge alleges a violation of Section8(b)(4)(D) of the Act. On April 3, 1972, Richard Wan-ek, administrative secretary of the Guild, wrote theEmployer, noting that the Mailers was claiming thework in dispute, asserting that it was covered by theGuild contract, and threatening that "any move togive another union jurisdiction over Guild workwould be a violation of the contract, and might resultin a work stoppage by Guild members.... " There isno evidence of collusion between the Employer andthe Guild.On the entire record, we conclude that there isreasonable cause to believe that there has been a vio-lation of Section 8(b)(4)(D) of the Act, and that thedispute is properly before the Board for determina-tion pursuant to Section 10(k) of the Act.E.Merits of the Dispute1.Board certification and collective bargainingagreementsThe Board has not certified either Union ascollective-bargaining representative of employees per-forming the work in dispute. Nor do the collective-bargaining agreements shed much light on the dis-pute. Both contracts contain clauses which favor oneunion or the other. However, in sum they cancel eachother out. Neither contract provides for the operationof the equipment in question. The Guild contract in-dicates that Union has jurisdiction over the addresso-graph and that work under its jurisdiction shall not beassigned to another union. The Mailers contract pro-vides that it has jurisdiction over addressing done inthe mailroom and that in the event new machines orprocesses are introduced for work within its jurisdic-tion the work will be performed by employees coveredby the Mailers contract, subject to arbitration.We conclude that this factor does not favor anassignment to either union.352.Company and industry practiceAs already noted, the work of printing the labelswas previously done by the employees represented bythe Guild, and the work of placing glue on the labels,separating them, affixing them to kraft paper, andattaching them to bundles was performed by thoserepresented by the Mailers. Under the present systemthe work of placing glue on the bundle labels andaffixing them to kraft paper has been eliminated. TheGuild contends that past practice favors it, since oper-ation of the computer and the bursting machine hasalways been performed by employees it represents.This argument amounts to no more than the assertionthat at its inception the work was assigned to it: how-ever, the dispute arose at the time the assignment wasmade. Nevertheless, in large measure the work in dis-pute is work previously under Guild jurisdiction.Bursting is the manual separation of labels previouslydone by mailers.Ralph Valero, an employee of the InternationalMailers' Union, testified that, among those newspa-pers he was familiar with, computer printing of labelswas performed by employees represented by theMailers. However, those involved situations where la-bels had been printed in the mailroom before theintroduction of a computer and apparently did notinvolve work previously performed, in whole or part,by another union. In these circumstances, we do notfind sufficient evidence of industry practice in a sim-ilar context to warrant the conclusion that it favors anaward of the work in dispute to the mailers.We conclude that, on balance, company and in-dustry practice favors an award to neither union.3. Skills and trainingEmployees represented by the Guild have beentrained for and now have experience performing thework in dispute. The employees represented by theMailers have neither. This factor can be accordedonly minimal weight since it appears from the recordthat no great amount of training is required. However,itdoes favor an award to employees represented bythe Guild.4.Economy and efficiency of operationThe printing and bursting of the labels are doneby a single employee in the computer room whereboth machines are located. The work normally beginsat 3:30 p.m. but may begin as late as 6 p.m. Theprinting takes approximately 1 hour and 15 minutes,bursting approximately 45 minutes. Since bursting be- 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDgins before the printing is completed,the entire opera-tion takes approximately 1-1/2 hours.The Mailers'contract requires that the workschedule be posted a week in advance.Itwould benecessary,if a mailer performed the work,to schedulehim to report no later than 3:30 p.m. Mailers normallyreport at 8:15 p.m.The record reveals that other thanthe printing and bursting there would be no work fora mailer until 8:15 p.m.Guild employees,however,are working during this period and no dislocation ofhours or lost time is required.We conclude that economy and efficiency of op-eration favor an award of the work in dispute to em-ployees representedby the Guild.ConclusionsBased on the entire record and after full consid-eration of all relevant factors,we shall assign the workin dispute to employees representedby the Guild. Wereach this conclusionparticularlyin view of theEmployer's preference,economy and efficiency of op-eration,and the fact that the greater part of the workinvolved-the printing of the labels-had been per-formed previously by employees represented by theGuild.In making this determination we are assigningthe disputed work to employees who are representedby Local 74, Denver Newspaper Guild, but not to thatUnion or its members.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelationsAct, as amended,and upon the basis of theforegoing findings and the entire record in this pro-ceeding,the NationalLaborRelationsBoard herebymakes the following Determinationof theDispute:Employees employed by The DenverPublishingCompany, Inc. (RockyMountainNews),who are cur-rently representedby Local 74,Denver NewspaperGuild,are entitled to the computer printing and ma-chine bursting of labels.